Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive or are moot based on the new ground of rejection.
In response to the applicant’s argument that Loving teaches against exhausting combusted gases through a fire tube of a heat exchanger, the examiner points out that Loving is relied upon to modify Karringten. In other words, the examiner is not proposing the modification of Loving to exhaust combusted gases through a fire tube of a heat exchanger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55, 56, 63-65, 67, 68, 70-72, 75, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Karringten (CA 2876470 A1), hereinafter Karringten, in view of Warrick (US 1687273 A), hereinafter Warrick, in view of Loving (US 5572866 A), hereinafter Loving, and further in view of Fenwick (US 6827865 B1), hereinafter Fenwick.

Regarding claim 55, 75, and 76, Karringten discloses a method comprising: 
supplying a flow of fuel and oxygen through one or more nozzles (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118” and “five substantially parallel air flow channels each disposed on the fuel nozzle 200”) to a combustion chamber housing of a burner (“The combustion chamber housing 170, which is best seen in Figure 4, is preferably elongate and substantially cylindrical” specifically “chamber portion 194”); 
igniting the flow of fuel and oxygen within the combustion chamber housing (“As is well known in the art, a flame or spark, or the like, is initially used to start the combustion of the fuel and air”); 
in which the combustion chamber housing is cylindrical in shape (“substantially cylindrical”), with constant inner diameter along a longitudinal axis of the combustion chamber housing (Figure 4), and the combustion chamber housing exhausts combusted gases out of an open end of the combustion chamber housing, the open end defining an exit for exhaust gases to exit the burner (“hot air outlet 176 disposed at the front end 192”), the open end being opposite a rear end of the combustion chamber housing, the rear end defined by a plate that is oriented perpendicular to the longitudinal axis of the combustion chamber housing (“a back end plate 197”); 
in which the burner induces the flow of fuel and oxygen into a helical flow within the combustion chamber housing (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”); and 
in which combustion of the flow of fuel and oxygen occurs within the combustion chamber housing (“combustion chamber housing 170”).

    PNG
    media_image1.png
    518
    791
    media_image1.png
    Greyscale

Karringten does not disclose: 
igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles; 
wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in the combustion chamber housing of the burner; 
wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger;
the heat exchanger is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater; or 
the burner is located at an oil and gas production or processing facility.

However, Warrick teaches igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles (“current is applied to the spark plug so that the gas is ignited and will burn with a blue flame projected upward through the narrow segmental slot G’”).

    PNG
    media_image2.png
    264
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    439
    media_image3.png
    Greyscale

In view of Warrick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles as is taught in Warrick, in the burner disclosed by Karringten.
One would have been motivated to include igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles because Warrick states “neither the gas burner nor the spark plug should be so arranged as to interfere with the operation of the oil burner.” Therefore, including the pilot as taught by Warrick will permit ignition without interfering with the primary flame.

Karringten, as modified by Warrick, does not disclose: 
wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in the combustion chamber housing of the burner; or
wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger;
the heat exchanger is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater; or 
the burner is located at an oil and gas production or processing facility.

However, Loving teaches wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in the combustion chamber housing of the burner (“The incinerator chamber will have a specific resonant frequency. The specific resonant frequency is dependent upon the diameter of the chamber, length of the chamber, temperature and velocity of the gases going through the chamber. When the resonant frequency is reached, maximum fuel efficiency of the pollution abatement incinerator system is achieved while the pollutants are virtually eliminated”).

    PNG
    media_image4.png
    443
    880
    media_image4.png
    Greyscale

In view of Loving’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in the combustion chamber housing of the burner as is taught in Loving, in the method disclosed by Karringten.
One would have been motivated to include wherein the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in the combustion chamber housing of the burner because Loving states “When the resonant frequency is reached, maximum fuel efficiency of the pollution abatement incinerator system is achieved while the pollutants are virtually eliminated.” Therefore, maintaining a resonant frequency in Karringten will increase fuel efficiency and reduce pollutants.

Karringten, as modified by Warrick and Loving, does not disclose: 
wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger;
the heat exchanger is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater; or 
the burner is located at an oil and gas production or processing facility.

However, Fenwick teaches:
the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger (“The heater section includes firetubes 18, typically fired by natural gas burners 20”);
the heat exchanger is connected to provide heat to one or more of a frac water pond, a boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater (“The heater section heats the emulsion, typically making it less viscous, promoting separation of the gas from the oil, and promoting flow through the treater”); and 
the burner is located at an oil and gas production or processing facility (“The heater section heats the emulsion, typically making it less viscous, promoting separation of the gas from the oil, and promoting flow through the treater”).

In view of Fenwick's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fire tube, frac water pond, boiler, a power generator, a ground heater, a glycol vessel, a line heater, a gas dehydrator, and an oil and gas separator treater, and oil and gas production or processing facility because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Karringten discloses a burner, but states only “The invention is particularly applicable to gas or oil burners such as are employed for a wide variety of commercial process heating applications.” Fenwick teaches a burner fired oil and gas separator treater which is mostly silent on aspects of the burner. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Regarding claim 56, Karringten discloses a burner comprising: 
a fuel supply line (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118”); 
an oxygen supply line (“five substantially parallel air flow channels each disposed on the fuel nozzle 200”); 
a combustion chamber housing connected to receive through one or more nozzles a flow of fuel and oxygen from the fuel supply line and the oxygen supply line (“The combustion chamber housing 170, which is best seen in Figure 4, is preferably elongate and substantially cylindrical” specifically “chamber portion 194”); 
an igniter (“As is well known in the art, a flame or spark, or the like, is initially used to start the combustion of the fuel and air”); 
in which the combustion chamber housing is cylindrical in shape (“substantially cylindrical”), with constant inner diameter along a longitudinal axis of the combustion chamber housing (Figure 4), and the combustion chamber housing is structured to exhaust combusted gases out of an open end of the combustion chamber housing, the open end defining an exit for exhaust gases to exit the burner (“hot air outlet 176 disposed at the front end 192”), the open end being opposite a rear end of the combustion chamber housing, the rear end defined by a plate that is oriented perpendicular to the longitudinal axis of the combustion chamber housing (“a back end plate 197”); and 
in which the burner is structured to cause combustion of the flow of fuel and oxygen to occur within the combustion chamber housing and to induce the flow of fuel and oxygen into a helical flow within the combustion chamber housing.

Karringten does not disclose: 
an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into the rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles; 
a controller, in which the controller is connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing; or 
wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger.

However, Warrick teaches igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles (“current is applied to the spark plug so that the gas is ignited and will burn with a blue flame projected upward through the narrow segmental slot G’”).

In view of Warrick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles as is taught in Warrick, in the burner disclosed by Karringten.
One would have been motivated to include igniting the flow of fuel and oxygen within the combustion chamber housing using an igniter located within a pilot chamber that opens into the combustion chamber housing, wherein the pilot chamber opens into a rear end of the combustion chamber housing at a position offset, and distinct, from the one or more nozzles because Warrick states “neither the gas burner nor the spark plug should be so arranged as to interfere with the operation of the oil burner.” Therefore, including the pilot as taught by Warrick will permit ignition without interfering with the primary flame.

Karringten, as modified by Warrick, does not disclose: 
a controller, in which the controller is connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing; or 
wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger.

However, Loving teaches a controller, in which the controller is connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing (“This ability to control the fuel and fresh air based on the incinerator temperature and pressure allows the incinerator chamber to be kept at its resonance frequency as the input gases change. Keeping the pollution abatement incinerator at its resonant frequency, allows the efficiency of the chamber in virtually eliminating pollutants to be in excess of 99%”).

In view of Loving’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a controller, in which the controller is connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing as is taught in Loving, in the method disclosed by Karringten.
One would have been motivated to include a controller, in which the controller is connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing because Loving states “When the resonant frequency is reached, maximum fuel efficiency of the pollution abatement incinerator system is achieved while the pollutants are virtually eliminated.” Therefore, maintaining a resonant frequency in Karringten will increase fuel efficiency and reduce pollutants.

Karringten, as modified by Warrick and Loving, does not disclose wherein the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger.

However, Fenwick teaches the burner is connected to exhaust combusted gases through a fire tube of a heat exchanger (“The heater section includes firetubes 18, typically fired by natural gas burners 20”).

In view of Fenwick's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fire tube because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Karringten discloses a burner, but states only “The invention is particularly applicable to gas or oil burners such as are employed for a wide variety of commercial process heating applications.” Fenwick teaches a burner fired oil and gas separator treater which is mostly silent on aspects of the burner. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Regarding claim 63, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 55 in which supplying further comprising supplying fuel, oxygen, or the flow of fuel and oxygen, through a helical passageway and out a first nozzle into the combustion chamber housing (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”).

Regarding claim 64, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 63 in which the first nozzle supplies oxygen to the combustion chamber housing, and a second nozzle supplies fuel to the combustion chamber housing (“the fuel conveying passageway 160 is disposed within a substantially straight fuel nozzle 200 that resides within the fuel nozzle-receiving throughpassage 118” and “five substantially parallel air flow channels each disposed on the fuel nozzle 200”).

Regarding claim 65, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 64 in which: 
the first nozzle comprises a plurality of first nozzles (The openings at the distal ends of the air flow channels; and 
the helical passageway comprises a plurality of helical passageways located in an annulus that is defined around a fuel passageway to the second nozzle, and each helical passageway is connected to a respective first nozzle (“each of the first air-flow channel 240a, the second air-flow channel 240b, the third air-flow channel 240c, the fourth air-flow channel 240d, and the fifth air-flow channel 240e is helically shaped”).

Regarding claim 67, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 63 in which the burner comprises a mixing chamber housing (“chamber portion 184”) that is: 
connected to receive and combine a supply of fuel and a supply of oxygen to produce the flow of fuel and oxygen (“chamber portion 184 immediately forward of the air and fuel ingress”); and 
connected to supply the flow of fuel and oxygen to the combustion chamber housing through an opening in the rear end of the combustion chamber housing (“back end 191”).

Regarding claim 68, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 55 in which the fuel comprises natural gas (“the oxygen in the air is reacted with a fuel such as propane, natural gas, and so on”).

Regarding claim 70, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the of claim 55 in which the igniter comprises one or more of a spark plug, a glow plug, a flame rod, or a pilot light (Taught by Fenwick).

Regarding claim 71, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 55 in which exhaust gases exit the burner, via an open end of the combustion chamber housing. 

Karringten, as modified by Warrick, Loving, and Fenwick, does not explicitly disclose wherein the exhaust gases are travelling at a velocity at or above one hundred fifty feet per second. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Karringten discloses a combustion chamber that must exhaust gases at a certain velocity, but does not specifically recite the exhaust exits at a velocity at or above 150 feet per second. Achieving an exit velocity at or above 150 feet per second is a results-effective variable because the exhaust speed is proportional to the reactant speed, and higher reactant speeds will create turbulence and improve mixing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the exhaust velocity, because the selection of exhaust velocity to achieve improved mixing constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 72, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 55 in which exhaust gases that exit the burner have one or more of the following characteristics: 
zero or nominal carbon monoxide; 
nominal NOx; and 
100% combustion efficiency (“After a significant amount of experimentation over a considerable amount of time, it has unexpectedly been found that the present invention, namely the burner system 100, operates fully and properly, and with complete combustion including no discernable or measureable NOx emissions”).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Warrick, in view of Loving, in view of Fenwick, and further in view of Van Eerden (US 5944503 A), hereinafter Van Eerden.

Regarding claim 66, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 63. 

Karringten, as modified by Warrick, Loving, and Fenwick, does not explicitly disclose wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber.

However, Van Eerden teaches wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber (“Combustion of air (a) and fuel (b) and (b') occurs at and above vortex burner 28” and “Swirling of the fuel and air above combustion zone (c) occurs in zone (e), increasing the stability of the flame”).

    PNG
    media_image5.png
    851
    525
    media_image5.png
    Greyscale

In view of Van Eerden’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber as is taught in Van Eerden, in the method disclosed by Karringten.
One would have been motivated to include wherein the flow of fuel and oxygen retains a helical flow pattern after combustion and after exiting an open end of the combustion chamber because Van Eerden states “Swirling of the fuel and air above combustion zone (c) occurs in zone (e), increasing the stability of the flame.” Therefore, extending the swirling will increase stability of the flame.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Karringten, in view of Warrick, in view of Loving, in view of Fenwick, and further in view of Kironn (US 20160231065 A1), hereinafter Kironn.

Regarding claim 74, Karringten, as modified by Warrick, Loving, and Fenwick, discloses the method of claim 73. 

Karringten, as modified by Warrick, Loving, and Fenwick, does not disclose wherein the combusted gases have a uniform temperature around a circumference of the fire tube into which exhaust gases are expelled.

However, Kironn teaches wherein the working fluid has a uniform temperature around a circumference of the tube into which the working fluid is expelled (“The twist of the vanes 32 serves to swirl working fluid that flows through the flow passage 28 over the vanes 32... The swirl of the working fluid serves to promote a more uniform temperature distribution”).

In view of Kironn’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the working fluid has a uniform temperature around a circumference of the tube into which the working fluid is expelled as is taught in Kironn, in the method as presently modified.
One would have been motivated to include wherein the working fluid has a uniform temperature around a circumference of the tube into which the working fluid is expelled because a uniform temperature distribution will prevent warping of the tube caused by differences in temperature along.

The method of claim 55 in which the burner is operated using a set of operating parameters selected to produce and maintain a resonant frequency in a combustion chamber housing of the burner. 

The burner of claim 56 further comprising a controller connected to adjust operating parameters of the fuel supply line, the oxygen supply line, and the burner to operate the burner to produce and maintain a resonant frequency in the combustion chamber housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McIlvaine (US 2722180 A) “When the oscillator connected with the coil 43, or otherwise acting on the vibrating plate 30, is operated at resonant frequency or harmonic of resonant frequency with the combustion chamber, a great saving in operating power is derived and a tremendous increase in gas activity is experienced”

    PNG
    media_image6.png
    282
    706
    media_image6.png
    Greyscale

O’Connor (US 3990428 A) “In operation of the present invention, heating is accompanied by gas pulsations within the heat exchanger housing 12. Typically, frequencies of 50 Hz per second occur. As schematically shown by the standing wave                                 
                                    λ
                                
                            , shown in FIG. 1, acoustical oscillations are produced by establishing a virtual resonator consisting of the combustion chamber geometry, and with critical distance ratios, as previously outlined. The pulsations have in essence been harnessed, and provide beneficial results by virtue of breaking the boundary layer, which would ordinarily build up along the inner surface of the heat exchanger wall 40. Further, the pulsations reinforce molecular vibration of the flame area which promotes combustion. Still further, the pulsations increase the turbulence within the burner that more thoroughly results in the mixing of air and vaporized fuel”

    PNG
    media_image7.png
    747
    570
    media_image7.png
    Greyscale

Takubo (US 6041743 A) Figures 1 and 3, “the gaseous fuel spouted from the inner nozzle 33 mixes with the primary air to form a small flame at a position downstream of the first baffle plate 28. This small flame serves as a pilot flame, improving the stability of the flame”

    PNG
    media_image8.png
    811
    532
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    756
    545
    media_image9.png
    Greyscale

Mittmann (US 4395225 A) Figure 1

    PNG
    media_image10.png
    364
    696
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799